Mr. Chíbe Justice Clarity delivered the opinion of the court: The claimant on Aug. 5th, 1927 as a member of Co. F, Illinois National Guard and during said guard’s period of encampment and while in line of duty a fractious horse ridden by another member of the National Guard jumped on claimant striking him in the back causing a hernia tumor to appear in his back, and it does- appear that claimant received a dangerous and permanent injury and that such injury occurred in the line of patriotic duty. The claimant asked for Ten Thousand ($10,000.00) Dollars, but in line of precedent the only measure that can be considered here is the Workmen’s Compensation Act. The Attorney General comes and taking into consideration the fact that the extent of the injury "of claimant according to the testimony was estimated to have been eighty per cent and sixty per cent respectively and taking that as a basis and the fact of the dependents of the deceased, the claimant ought to recover measuring the Workmen’s Compensation Act together with the medical and hospitalization expenses, the sum of Three Thousand Four Hundred and Forty-two ($3,442.00) Dollars. Therefore it is recommended that claimant be allowed Three Thousand Four Hundred Forty-two ($3,442.00) Dollars.